United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3628
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Adan Lopez,                               *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                               Submitted: June 18, 2004
                                  Filed: June 25, 2004 (Corrected: 7/2/04)
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Adan Lopez pleaded guilty to possession with intent to distribute fifty grams
or more of methamphetamine. The presentence report concluded Lopez would be
eligible for “safety valve” relief under U.S.S.G. § 5C1.2, but for his failure to disclose
to the government all information he knew about the offense. See id. § 5C1.2(a)(5).
Lopez did not object to this conclusion in the presentence report. At sentencing,
after defense counsel told the district court* there was no reason the court should not
proceed to sentence Lopez, the district court sentenced Lopez at the bottom of the

      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
applicable sentencing guideline range. Later in the hearing, Lopez raised the issue
of a safety valve reduction. Lopez did not explain why he waited until after
pronouncement of the sentence before raising the objection. The district court
refused to entertain the objection, and completed the sentencing process. Lopez now
appeals the district court’s refusal to entertain the safety valve issue. Having
carefully reviewed the record and the applicable law, we conclude the district court
did not abuse its discretion in refusing the entertain Lopez’s untimely objection. See
United States v. Jones, 70 F.3d 1009, 1010 (8th Cir. 1995) (per curiam).

      We thus affirm the district court. See 8th Cir. R. 47 B.
                      ______________________________




                                         -2-